UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

Douglas C Palmer

Clerk of Court

Brenna Mahoney
Chief Deputy

Carol McMahon

Chief Deputy

Brandon Lisi (#62739-054)
Metropolitan Detention Center
P.O. Box 329002

Brooklyn, NY 11232

FOR THE

oa

   

wt
Wo Dias |
ae ne

Soa
.
: . re

     

Theodore Roosevelt Federal Courthouse

Emanuel Cellar Federal Courthouse
225 Cadman Plaza East

Brooklyn, NY 11201

(718) 613-2270

Alfonse D’Amato Federal Courthouse
100 Federal Plaza

Central Islip, NY 11722

(718) 613-2270

IN fete.
U.S. DISTRICT COURT E.D.N.Y.

Pebruary 11, 2020 * FEB 1 i 2620 *

LONG ISLAND OFFICE

RE: 19-CV-7317(JMA)(AK1), Just v. Federal Bureau of Prisons et.al

Dear Mr. List:

The Clerk’s Office received your proposed civil summons and has issucd an official stamped
summons. Enclosed, please find the original and a copy of this sammons in addition to instruction on the

service of the summons and complaint.

In response to your letter dated January 27, 2020, please note that the Clerk’s Office is not
authorized to backdate filings. Filings must be dated as of the dare thar they were received by the Court. .

Enc.

Mailed to litigant on 02/11/2020

Doughis C. Palmer 7
(dork of Court /

L

 
 
  
